Citation Nr: 0027794	
Decision Date: 10/20/00    Archive Date: 10/26/00

DOCKET NO.  97-33 384	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUES

1.  Entitlement to service connection for migraine headaches 
with nausea (claimed as headaches and nausea due to 
undiagnosed illness).

2.  Entitlement to service connection for lumbosacral strain 
(claimed as joint pain of the lumbosacral spine due to 
undiagnosed illness).

3.  Entitlement to service connection for joint pain of the 
shoulders, wrists, hips, knees, and ankles due to undiagnosed 
illness.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



INTRODUCTION

The veteran had active service from September 1988 to June 
1992.  The veteran served in the Gulf from December 1990 to 
May 1991. 

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a November 1995 rating decision of the Nashville, 
Tennessee Department of Veterans Affairs (VA) Regional Office 
(RO).  Subsequently, the veteran relocated to Florida and the 
case was transferred the St. Petersburg, Florida RO.  The 
veteran requested a hearing before a hearing officer at the 
RO, and such hearing was scheduled.  The veteran canceled his 
request for a hearing in April 1998.

The case was previously before the Board in September 1999, 
when the Board remanded the above issues for examination of 
the veteran and medical opinions.  The requested development 
has been completed.  The Board now proceeds with its review 
of the appeal.  

The September 1999 remands were done without determining if 
the claims were well grounded.  VA has established a 
procedure for examination of undiagnosed illness claimants 
before adjudicating the claims.  The United States Supreme 
Court has held that "it is incumbent upon agencies to follow 
their own procedures."  Morton v. Ruiz, 415 U.S. 199, 235 
(1974).  The claims were remanded to insure that the veteran 
was given the benefits of examination afforded similar 
claimants.  

In the September 1999 decision, the Board denied service 
connection for bipolar disorder, also diagnosed as adjustment 
disorder with depressed mood (claimed as depression and sleep 
disorder) and for posttraumatic stress disorder (PTSD).




FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  The veteran's headaches have been diagnosed as migraine.  

3.  The veteran's migraine headaches are not the result of 
disease or injury incurred or aggravated in service.  

4.  The veteran's back disorder has been diagnosed as a 
lumbosacral strain.  

5.  There is no evidence which connects the veteran's current 
back disability to disease or injury in service.  

6.  The veteran does not exhibit objective indications of 
chronic disability involving joint pain of the shoulders, 
wrists, hips, knees, and ankles.  

7.  There is no evidence of a current disability involving 
joint pain of the shoulders, wrists, hips, knees, and ankles.  

8.  There is no evidence connecting a current disability 
involving joint pain of the shoulders, wrists, hips, knees, 
and ankles to disease or injury in active service.  


CONCLUSIONS OF LAW

1.  The claim for service connection for migraine headaches 
with nausea due to undiagnosed illness is not well grounded.  
38 U.S.C.A. §§ 1117, 5107(a) (West 1991) and 38 C.F.R. § 
3.317 (1999).  

2.  Migraine headaches with nausea were not incurred in or 
aggravated by active military service.  38 U.S.C.A. 
§§ 101(16), 1110, 1131 (West 1991); 38 C.F.R. § 3.303 (1999).  

3.  The claim for service connection for lumbosacral strain 
(claimed as joint pain of the lumbosacral spine due to 
undiagnosed illness) is not well grounded.  38 U.S.C.A. 
§§ 1117, 5107(a) (West 1991) and 38 C.F.R. § 3.317 (1999).  

4.  The claim for service connection for joint pain of the 
shoulders, wrists, hips, knees, and ankles due to undiagnosed 
illness is not well grounded.  38 U.S.C.A. §§ 1117, 5107(a) 
(West 1991) and 38 C.F.R. § 3.317 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In making a claim for service connection, the appellant has 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  A well-
grounded claim is a plausible claim, one which is meritorious 
on its own or capable of substantiation.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  In this appeal for 
service connection, the threshold question to be answered is 
whether the appellant has presented evidence of a well-
grounded claim; that is, one that is plausible.  If he has 
not presented a well-grounded claim, his appeal must fail and 
there is no duty to assist him further in the development of 
the claim because such additional development would be 
futile.  38 U.S.C.A. § 5107; Murphy at 81.  

The rating decisions, statement of the case and supplements 
adequately informed the veteran of the lack of evidence to 
support his claim in accordance with 38 U.S.C. 5103 (West 
1991).  See Robinette v. Brown, 8 Vet. App. 69 (1995); Meyer 
v. Brown, 9 Vet. App. 425, 429 (1996).  The veteran has not 
reported that any other pertinent evidence might be 
available.  See Epps v. Brown, 9 Vet. App. 341, 344 (1996).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991).  Service connection 
may be granted for any disease diagnosed after service when 
all the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1999).

A well-grounded claim for service connection generally 
requires medical evidence of a current disability; evidence 
of incurrence or aggravation of a disease or injury in 
service as provided by either lay or medical evidence, as the 
situation dictates; and, a nexus, or link, between the 
inservice disease or injury and the current disability as 
provided by competent medical evidence.  Cohen v. Brown, 10 
Vet. App. 128, 137 (1997); Caluza v. Brown, 7 Vet. App. 498 
(1995) aff'd per curiam, 78 F.3d 604 (Fed.Cir. 1996) (table); 
see also 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 (1999); 
Layno v. Brown, 6 Vet. App. 465 (1994); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Alternatively, the nexus 
between service and the current disability can be satisfied 
by evidence of continuity of symptomatology and medical or, 
in certain circumstances, lay evidence of a nexus between the 
present disability and the symptomatology.  See Savage v. 
Gober, 10 Vet. App. 488, 495 (1997).  Establishing direct 
service connection for a disability that was not clearly 
present in service requires the existence of a current 
disability and a relationship or connection between that 
disability and a disease contracted or an injury sustained 
during service.  Cuevas v. Principi, 3 Vet. App. 542 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  

Moreover, establishing a well-grounded claim for service 
connection for a particular disability requires more than an 
allegation that the particular disability had its onset in 
service.  It requires evidence relevant to the requirements 
for service connection cited above and of sufficient weight 
to make the claim plausible and capable of substantiation.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992); see also Murphy, 
1 Vet. App. at 81.  The kind of evidence needed to make a 
claim well grounded depends upon the types of issues 
presented by the claim.  Grottveit v. Brown, 5 Vet. App. 91, 
92-93 (1993).  For some factual issues, competent lay 
evidence may be sufficient.  However, where the claim 
involves issues of medical fact, such as medical causation or 
medical diagnoses, competent medical evidence is required.  
Grottveit, 5 Vet. App. at 93.  

Satisfactory lay or other evidence that an injury or disease 
was incurred or aggravated in combat will be accepted as 
sufficient proof of service connection if the evidence is 
consistent with the circumstances, conditions or hardships of 
such service even though there is no official record of such 
incurrence or aggravation.  38 U.S.C.A. §1154(b) (West 1991); 
38 C.F.R. § 3.304(d) (1999).  Here, the evidence shows that 
the veteran served in the Gulf and that he was not actually 
in combat.  

For claims for service connection for an undiagnosed illness, 
the United States Court of Appeals for Veterans Claims has 
held that in order to establish a well-grounded claim 
pursuant to 38 U.S.C.A. § 1117 (West 1991) and 38 C.F.R. § 
3.317 (1999), a claimant need only present some evidence (1) 
that he or she is a "Persian Gulf veteran"; (2) "who 
exhibits objective indications of chronic disability 
resulting from an illness or combination of illnesses 
manifested by one or more signs or symptoms such as those 
listed in paragraph (b) of [38 C.F.R. § 3.317]"; (3) which 
"became manifest either during active military, naval or air 
service in the Southwest Asia theater of operations during 
the Persian Gulf War, or to a degree of 10 percent or more 
not later than December 31, 2001"; and (4) that such 
symptomatology "[b]y history, physical examination, and 
laboratory tests cannot be attributed to any known clinical 
diagnosis." 38 C.F.R. § 3.317(a) (1999).  Neuman v. West, 14 
Vet. App. 12, 22, 23 (2000).  

Here, the first requirement is met.  The evidence shows the 
veteran served in the Gulf from December 1990 to May 1991.  



Migraine Headaches with Nausea
(Claimed as Headaches and Nausea Due To Undiagnosed Illness)

To the extent that the veteran argues that his claim for 
service connection for migraine headaches with nausea is 
entitled to the benefits of the § 1117 presumption, that 
argument must be rejected.  The application of § 1117 has as 
an explicit condition that the claim be for a "chronic 
disability resulting from an undiagnosed illness."  38 
U.S.C. §1117(a); see also 38 C.F.R. § 3.317(a)(1)(ii) ("By 
history, physical examination, and laboratory tests cannot be 
attributed to any known clinical diagnosis.").  The record 
shows that the veteran did not claim headaches on his initial 
claim in June 1992, on the June 1992 VA examination, the June 
1993 VA examination, or on his private and VA 
hospitalizations in March and April 1994.  The earliest claim 
for headaches was received in October 1994.  The veteran's 
complaints of headaches were considered in the March 1995 VA 
mental examination and the diagnosis was depressive disorder.  
On the September 1997 VA examination for residuals of brain 
injuries, the veteran's description of headaches with nausea 
was considered at length.  The examiner concluded that the 
veteran met the criteria for migraine headaches.  The 
etiology was unclear; however, the veteran was in the age 
group for development of a migraine syndrome.  The October 
1999 VA examination also concluded with a diagnosis of 
migraine headaches.  The Board finds the doctors' comments to 
provide a clear diagnosis of migraine for the headache and 
nausea complaints.  Cf. 38 C.F.R. § 4.124a, Code 8100 (1999).  
None of the examiners have attributed the claimed headaches 
and nausea to an undiagnosed illness.  Because the 
appellant's symptoms have been "attributed to [a] known 
clinical diagnosis," the provisions of 38 U.S.C. § 1117 and 
38 C.F.R. § 3.317 are not applicable.  See 38 C.F.R. § 
3.317(a)(1)(ii).  Thus, the Board must deny the claim for 
service connection for migraine headaches and nausea due to 
undiagnosed illness as legally insufficient pursuant to 38 
U.S.C. § 1117 and 38 C.F.R. § 3.317.  See Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  



Migraine Headaches with Nausea, Direct Basis

The Board must liberally construe the veteran's claim.  In 
his October 1994 claim, the veteran certified that headaches 
began in January 1991.  A lay witness is competent to report 
what he actually experienced.  This is acceptable evidence of 
disease or injury in service.  On concluding the October 1999 
VA examination, the doctor wrote that the veteran had 
migraine headaches which he reported typically occurred at 
night, and began in service, but after the Gulf war.  This 
statement could be a repetition of history from the veteran 
or it could be the doctor's acceptance of that history as 
reasonable.  The Board liberally construes the doctor's 
comments as providing a diagnosis of migraine and a medical 
opinion which connects the diagnosis to service.  Thus, the 
claim for service connection for migraine, based on service 
incurrence, is well grounded.  

As the claim is well grounded, the Board proceeds to evaluate 
its merits.  In adjudicating a well-grounded claim, the Board 
determines whether (1) the weight of the evidence supports 
the claim or, (2) whether the weight of the positive evidence 
in favor of the claim is in relative balance with the weight 
of the negative evidence against the claim.  The appellant 
prevails in either event.  However, if the weight of the 
evidence is against the appellant's claim, the claim must be 
denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The only evidence supporting a connection between the current 
migraine and service is the October 1999 VA examination.  
That report does not cite any evidence to link the migraine 
to service.  The report does not indicate that the doctor had 
any knowledge of his own as to the veteran's history or that 
the doctor found history in the records.  Rather, the report 
states the medical history as given by the veteran.  It 
clearly states that the veteran reported that he developed 
migraines after serving in the Gulf, but while still on 
active service, in 1992 to 1993 (sic).  Where a doctor relies 
on history as related by veteran, the diagnoses can be no 
better than the facts alleged by veteran.  See Swann v. 
Brown, 5 Vet. App. 229 (1993); Coghill v. Brown, 8 Vet. App. 
342 (1995).  Thus, the conclusion of the October 1999 
examination, to the effect that migraines began in service, 
is evidence with little probative weight.  

On the other hand, during and after service, while the 
veteran sought treatment for other claimed conditions, he did 
not seek help for the claimed migraines, despite the alleged 
severity of the condition.  There is no evidence of headaches 
in the service medical records.  The veteran did not report 
headaches in his June 1992 claim.  On his June 1992 VA 
examination, the veteran's complaints did not include 
headaches.  On his June 1993 VA examination, the veteran's 
complaints did not include headaches.  On private 
hospitalization in March 1994, the veteran's complaints did 
not include headaches.  On VA hospitalization in March and 
April 1994, the veteran's complaints did not include 
headaches.  No prostrating migraine attacks were noted during 
either hospitalization.  

The first report of headaches was on the October 1994 claim.  
That was more than 2 years after service and after VA and 
private doctors had diagnosed mental illness.  There were 
complaints of headaches with the March 1995 VA mental 
examination.  That was the first time he reported frequent 
headaches.  

On the September 1997 VA examination, the veteran reported 
that headaches began while serving in the Gulf.  He did not 
know of any trauma or injury but reported that he was under a 
great deal of stress and ascribed the onset of headaches to 
stress.  The headaches reportedly continued during and after 
service at the rate of 2 times per week.  They were 
prostrating and required him to rest for relief.  

The differences here simply can not be reconciled.  On the 
September 1997 examination the veteran reported that 
headaches began in the Gulf, while in October 1999, he stated 
that they began after serving in the Gulf.  The veteran 
described the headaches as occurring twice a week and being 
of a prostrating nature, yet he did not complain of them on 
the 2 examinations and 2 hospitalization in the 2 years 
following service.  Significantly, the described attacks were 
not noted during the hospitalizations.  While the 2 
examinations and 2 hospitalization in the 2 years after 
service did not specifically state that migraines were not 
present, the veteran's failure to report attacks he now 
describes as frequent and prostrating can not be ignored in 
the evaluation of the evidence.  The Board finds that the 
medical histories given during the 1992 and 1993 examinations 
and 1994 hospitalizations were more accurate and probative 
than the history provided by the veteran in 1999; and that 
the veteran's failure to mention symptomatology now described 
as frequent and severe can only be reasonably explained by 
the absence of the symptoms which the veteran now claims.  
The Board finds the evidence on this point is not in 
approximate balance.  Rather, the several medical reports of 
examination and hospitalization in the years shortly after 
service provide a preponderance of negative evidence which 
outweighs the comments in the 1999 report linking migraines 
to service.  38 U.S.C.A. § 5107(b) (West 1991).  As the 
weight of the evidence is against the claim, service 
connection for migraine headaches with nausea must be denied.  

Lumbosacral Strain 
(Claimed as Joint Pain of the Lumbosacral Spine Due To 
Undiagnosed Illness)

Again the Board notes that to the extent that the veteran 
argues that his claim for service connection for lumbosacral 
strain is entitled to the benefits of the application of § 
1117, that section has as an explicit condition that the 
claim be for a "chronic disability resulting from an 
undiagnosed illness."  38 U.S.C. §1117(a) (emphasis added); 
see also 38 C.F.R. § 3.317(a)(1)(ii) ("By history, physical 
examination, and laboratory tests cannot be attributed to any 
known clinical diagnosis.").  The record shows that on the 
March 1995 VA examination, the diagnosis was musculoskeletal 
low back pain with leg length discrepancy.  The September 
1997 VA examination resulted in a diagnosis of lumbosacral 
strain, chronic, with mild sciatica involving likely L3 and 
L4 nerve roots.  Cf 38 C.F.R. § 4.71a, Code 5295 (1999).  The 
October 1999 VA examination diagnosed arthralgia.  Although 
there have been varying diagnoses, the appellant's symptoms 
have been "attributed to [a] known clinical diagnosis."  
Therefore, the provisions of 38 U.S.C. § 1117 and 38 C.F.R. § 
3.317 are not applicable.  See 38 C.F.R. § 3.317(a)(1)(ii).  
Thus, the Board must deny as legally insufficient the 
appellant's claim pursuant to 38 U.S.C. § 1117 and 38 C.F.R. 
§ 3.317 for service connection for lumbosacral strain as due 
to an undiagnosed illness.  See Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).

Lumbosacral Strain, Direct Basis

On the September 1997 VA examination, the veteran complained 
of low back pain beginning in service.  This is evidence of 
disease or injury in service.  A physician examined the 
veteran and diagnosed lumbosacral strain.  This is evidence 
of current disability.  However, a well grounded claim 
requires evidence which connects the current disability to 
disease or injury in service.  Here, the September 1997 
examiner did not connect his current diagnosis to the history 
of inservice symptoms reported by the veteran.  In fact, 
review of the record does not disclose any evidence from a 
medical professional which connects the current disability to 
disease or injury in service.  Moreover, there is no evidence 
from a medical professional which identifies a chronic back 
disability during service.  38 C.F.R. § 3.303(b) (1999).  Nor 
is there any evidence from a competent witness which connects 
a post service continuity of symptoms to the current 
disability.  38 C.F.R. § 3.303(b) (1999); Savage v. Gober, 
10 Vet. App. 488, 497 (1997).  Further, there is no evidence 
of arthritis or organic disease of the nervous system being 
manifested to a degree of 10 percent or more during the first 
year after the veteran left active service.  38 U.S.C.A. 
§§ 1101, 1112 (West 1991); 38 C.F.R. §§ 3.307, 3.309 (1999).  
There is no evidence of a connection under any applicable law 
or regulation.  As there is no evidence of a connection 
between the current disability and disease or injury in 
service, the claim is not well grounded and must be denied.  

Joint Pain of the Shoulders, Wrists, Hips, Knees, and Ankles
 Due To Undiagnosed Illness

As discussed above, a well-grounded claim for service 
connection pursuant to 38 U.S.C. § 1117 and 38 C.F.R. § 3.317 
will generally require only evidence that the claimant is a 
Persian Gulf War veteran and evidence of signs or symptoms of 
chronic, undiagnosed, disability.  Although the evidentiary 
burden of establishing a well-grounded claim is generally 
very low (see Hensley, 212 F.3d 1255 (Fed. Cir. 2000), the 
regulation implementing § 1117 specifically requires some 
"objective indications" of the signs or symptoms of the 
undiagnosed condition (38 C.F.R. § 3.317(a)(2)).  Here, 
although the veteran complained of joint pain of the 
shoulders, wrists, hips, knees, and ankles, on several 
examinations, the objective medical evidence failed to show 
any such disabilities.  Moreover, the veteran has not offered 
any objective non-medical evidence that can be verified to 
support his claims.  The veteran's father has verified that 
the veteran complained of joint pain; however, the veteran's 
complaints are not objective indications of disability.  The 
veteran's father also wrote that the veteran's once muscular 
physique is gone and submitted photographs during service and 
after.  The Board concedes that the photographs show a weight 
gain.  The weight gain is reflected in the medical reports.  
However, a weight gain or getting "out of shape" are not 
disabilities of themselves and there is no evidence from a 
competent witness that these changes could reasonably be 
interpreted as "objective indications of chronic 
disability."  

More specifically, the evidence provided by the veteran, his 
father and other lay witnesses as to changes in the veteran 
are generalizations which do not provide "objective 
indications of chronic disability" of the shoulders, wrists, 
hips, knees, and ankles joints.  As there is no "objective 
indications of chronic disability" of the shoulders, wrists, 
hips, knees, and ankles joints, the provisions of 38 U.S.C. 
§ 1117 and 38 C.F.R. § 3.317 are not applicable.  See 38 
C.F.R. § 3.317(a)(1)(ii).  Thus, the Board must deny as 
legally insufficient the appellant's claim pursuant to 38 
U.S.C. § 1117 and 38 C.F.R. § 3.317 for service connection 
for joint pain of the shoulders, wrists, hips, knees, and 
ankles due to undiagnosed illness.  See Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994).



Joint Pain of the Shoulders, Wrists, Hips, Knees, and Ankles, 
Direct Basis

The Board has liberally construed the claim in accordance 
with the veteran's reports of hardships in service and 
current joint pains.  There is no diagnosis of a current 
disability of the joints of the shoulders, wrists, hips, 
knees, and ankles from a qualified medical professional.  
While the veteran has repeatedly asserted that he has joint 
pain, the examination findings have repeatedly been negative.  
The veteran does not have the medical expertise to diagnosis 
a current disability.  See Rabideau v. Derwinski, 2 Vet. App. 
141, 144 (1992); Grotveitt.  As there is no diagnosis of a 
current disability, the claim is not well grounded.  

Similarly, there is no evidence from trained medical 
professional or other competent witness which would connect a 
current joint disorder to disease or injury during service, 
either directly or under the provisions of any applicable 
regulation.  38 U.S.C.A. §§ 1101, 1112 (West 1991); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (1999).  Particularly, there is no 
evidence of chronic joint disability during service.  
38 C.F.R. § 3.303(b) (1999).  There is no evidence from a 
competent medical professional connecting a continuity of 
symptoms to the current disability.  38 C.F.R. § 3.303(b) 
(1999); See Savage.  There is no competent evidence that 
arthritis was manifested within the first post service year.  
38 U.S.C.A. §§ 1101, 1112 (West 1991); 38 C.F.R. §§ 3.307, 
3.309 (1999).  Because there is no competent evidence of a 
connection between a current disability and disease or injury 
in service, the claim is not well grounded and must be 
denied.  


ORDER

Service connection for migraine headaches with nausea 
(claimed as headaches and nausea due to undiagnosed illness) 
is denied.  

Service connection for lumbosacral strain (claimed as joint 
pain of the lumbosacral spine due to undiagnosed illness) is 
denied.

Service connection for joint pain of the shoulders, wrists, 
hips, knees, and ankles due to undiagnosed illness is denied.



		
	CLIFFORD R. OLSON
	Acting Veterans Law Judge
	Board of Veterans' Appeals


 

